       Case 1:20-cv-00096-ACA Document 47 Filed 07/20/20 Page 1 of 5                    FILED
                                                                                2020 Jul-20 PM 02:16
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       EASTERN DIVISION
MICHAEL C THREATT,                      )
                                        )
     Plaintiff,                         )
                                        )
v.                                      )   Case No.: 1:20-cv-96-ACA
                                        )
SYLACAUGA HOUSING                       )
AUTHORITY,                              )
                                        )
     Defendant.

                    AMENDED SCHEDULING ORDER

      The court enters this order under Federal Rule of Civil Procedure 16(b)
based on the parties’ Amended Report of Parties’ Planning Meeting and Joint
Motion for Entry of Amended Scheduling Order. (Doc. 43). This governs further
proceedings in this action unless modified for good cause shown.

1.   Pleadings and Parties: Unless the party’s pleading may be amended as a
     matter of course pursuant to Federal Rule of Civil Procedure 15(a), the party
     must file a motion for leave to amend. Such motion for leave to amend shall
     state, specifically, those matters the party wishes to add or delete and shall
     contain, attached as an exhibit, the complete and executed amended
     pleading, which is suitable for filing. The motion for leave to amend, with
     the attached amended pleading, shall be served in accordance with Federal
     Rule of Civil Procedure 5.


     The Plaintiff’s deadline for amending the pleadings and adding parties has
     expired, and no further amendments by Plaintiff shall be allowed absent
     good cause shown.
     The Defendants shall have until August 15, 2020 to submit motions to
     amend the pleadings and add parties, unless Defendant’s pleading may be
     amended as a matter of course pursuant to Fed. R. Civ. P. 15(a).
          Case 1:20-cv-00096-ACA Document 47 Filed 07/20/20 Page 2 of 5




2.   Discovery Limitations and Deadlines:
     a.       Depositions:                    Maximum of 10 by each party. Each
                                              deposition is limited to a maximum of
                                              7 hours.
              Interrogatories:                Maximum of 40 by any party directed
                                              to any other party.

              Requests for Production:        Maximum of 40 by any party directed
                                              to any other party
              Requests for Admission:         Maximum of 30 by any party directed
                                              to any other party.

     b.       Expert Testimony: Unless modified by stipulation of the parties, the
              disclosures of expert witnesses—including a complete report under
              Federal Rule of Civil Procedure 26(a)(2)(B) from any specially
              retained or employed expert—are due:

              From plaintiff:          by November 18, 2020

              From defendant:          by December 23, 2020


     c.       Supplementation: Supplementation of disclosures and discovery
              under Federal Rule of Civil Procedure 26(e) is due within a
              reasonable period of time after discovery of such information, but all
              such supplementation shall be provided no later than 14 days before
              the close of discovery.
     d.       Deadline: All discovery must be commenced in time to be
              completed by March 5, 2021.

3.   Discovery Motions: Before a party files a motion to compel, a motion to
     quash, or any other discovery-related motion, the party must seek leave of
     the court to file the motion. Counsel for the moving party must confer in
     person or by telephone with opposing counsel to attempt to resolve their
     disagreements regarding discovery requests. If the parties are unable to
     resolve their dispute in that manner, then the party filing the motion for


                                          2
      Case 1:20-cv-00096-ACA Document 47 Filed 07/20/20 Page 3 of 5




     leave of the court shall describe all efforts taken to resolve the disputed
     matter and shall certify in the motion that the parties conferred pursuant to
     this order and were unable to reach an agreement. If an attorney makes a
     good faith effort but is unable to contact opposing counsel, then the attorney
     shall describe in the motion the attorney’s efforts to contact and coordinate
     with opposing counsel. Failure to include a statement of the parties’
     attempt to resolve the matter without the court’s intervention may
     result in an automatic denial of the motion. The motion for leave of the
     court need only include the facts relevant to the dispute. Legal argument
     and/or legal citations are not necessary.

     If the motion for leave of the court is opposed, opposing counsel may file a
     response within three days. If the non-moving party does not file a response,
     then the court will consider the motion unopposed.

     If the court grants leave, the moving party must file the discovery motion
     within one day. The non-moving party must file a response to the discovery
     motion within seven days.

4.   Dispositive Motions: All potentially dispositive motions and evidentiary
     submissions upon which a party will rely in support of the motion must be
     filed no later than May 11, 2021.

     Briefs in support of dispositive motions must be filed within one business
     day of the filing of the dispositive motion and evidentiary submissions. All
     briefs filed in support of or opposition to dispositive motions must
     contain citations to the evidentiary record by CM/ECF document and
     page number. To the extent that a party responding to a dispositive motion
     relies on evidence that is not included in the moving party’s evidentiary
     submission, the responding party must file that evidence on or before the day
     the opposition brief is due.

     The parties must file and brief all dispositive motions consistent with
     Appendix II which is attached to the court’s initial order.

     The court recognizes that Appendix II addresses only motions for summary
     judgment. If the parties file a dispositive motion other than one for
     summary judgment, the parties must comply with Appendix II to the extent
     practicable.



                                        3
      Case 1:20-cv-00096-ACA Document 47 Filed 07/20/20 Page 4 of 5




5.   Extensions: Parties requesting an extension of any deadline must file a
     motion at least one week before the deadline, and must show good cause for
     the extension. Good cause includes, at a minimum, a description of why the
     party or parties cannot meet the existing deadline.


6.   Mediation: Unless a party objects, the court will enter an order referring
     the parties to mediation and setting a deadline by which mediation must
     occur. Objections to mediation should be included in the joint status report
     as described in paragraph seven.

     As a general rule, if the court refers the case to mediation, the court will not
     stay discovery and dispositive motion deadlines. The court has extended the
     deadline for dispositive motions in contemplation of mediation.

7.   Joint Status Report: The parties shall file a joint status report on or before
     February 5, 2021 .

     The status report should state whether the parties object to mediation and
     include enough information to allow the court to understand the nature of the
     case, its current status, including any pending motions, and any current or
     anticipated problems in preparing the case for trial. Specifically, the court
     should be advised of the pertinent issues and the parties’ positions as to
     those issues. The status report should not be used to argue the party’s case,
     or to present all possible legal theories; instead, the report should apprise the
     court of the case and current issues affecting trial preparation, including the
     status of critical discovery.

8.   Status Conference: If the parties object to mediation in the joint status
     report, the court will set the case for a status conference approximately two
     weeks after the submission of the joint status report. If the parties do not
     object to mediation and the court refers them to mediation, the parties must
     submit, within a week of the completion of mediation, a joint status report
     informing the court whether mediation was successful. If mediation is not
     successful, the court will set a status conference by separate order.

     Additional conferences, including a pretrial conference, will be scheduled as
     needed by separate order. Due dates for lists of trial witnesses, exhibits, and
     objections under Federal Rule of Civil Procedure 26(a)(3) shall be
     established in a separate pretrial order.

                                         4
       Case 1:20-cv-00096-ACA Document 47 Filed 07/20/20 Page 5 of 5




9.    Trial: The parties shall be ready for trial in December 2021, to be
      scheduled by separate order.


10.   Oral Argument: If a party wants oral argument on motion, the party must
      clearly indicate that request in the motion. In the interest of exposing less
      experienced attorneys to oral argument, the court will, in addition to its other
      considerations, take into consideration whether an attorney with less than
      five years’ experience will be arguing before the court. If the court grants
      the request for oral argument and one of the attorneys has less than five
      years’ experience, the court will give the parties additional time for
      argument in order to provide an experienced attorney the opportunity to
      supplement the less experienced attorney’s argument.

                   DONE and ORDERED this July 20, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          5
